Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed October 12, 2022, has been fully considered and entered.  Accordingly, Claims 1-20 are pending in this application.  Claims 1, 8, and 15 are independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanfill (PG Pub. No. 2017/0371677 A1).
Regarding Claim 1, Stanfill discloses a system comprising:
a distributed query processor and a plurality of compute nodes (see Stanfill, paragraph [0056], where the computation platform 150 is made up of a number of computing nodes 152 (e.g., individual server computers that provide both distributed computation resources and distributed storage resources)); the distributed query processor configured to:
generate a directed acyclic graph comprising vertices, each of which are nested in a statement-level transaction having a statement-level identifier, and each of which include at least one task (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component);
generate a vertex-level nested identifier, respectively, of a set of the vertices scheduled for parallel processing and of ones of the vertices scheduled for individual processing (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and
 a task-level nested identifier, respectively, for each task nested in each of the vertices (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and 
distribute, to the plurality of compute nodes, portions of the at least one task of the vertices causing an initiation of execution of the distributed portions at the plurality of compute nodes (see Stanfill, paragraph [0010], where a method includes … executing a program specified by the graph-based program specification; see also paragraph [0056], where the computation platform 150 is made up of a number of computing nodes 152 (e.g., individual server computers that provide both distributed computation resources and distributed storage resources)) according to data visibility rules for the data that are based at least on the statement-level identifier, each respective vertex-level identifier, and each respective task-level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Regarding Claim 8, Stanfill discloses a method performed by a computing system that includes a distributed query processor and a plurality of compute nodes, the method comprising:
generating, by the distributed query processor, a directed acyclic graph comprising vertices, each of which are nested in a statement-level transaction having a statement-level identifier, and each of which include at least one task (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component);
generating, by the distributed query processor, a vertex-level nested identifier, respectively, of a set of the vertices scheduled for parallel processing and of ones of the vertices scheduled for individual processing (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and
 a task-level nested identifier, respectively, for each task nested in each of the vertices (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and 
distributing, to the plurality of compute nodes, portions of the at least one task of the vertices causing an initiation of execution of the distributed portions at the plurality of compute nodes (see Stanfill, paragraph [0010], where a method includes … executing a program specified by the graph-based program specification; see also paragraph [0056], where the computation platform 150 is made up of a number of computing nodes 152 (e.g., individual server computers that provide both distributed computation resources and distributed storage resources)) according to data visibility rules for the data that are based at least on the statement-level identifier, each respective vertex-level identifier, and each respective task-level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Regarding Claim 15, Stanfill discloses a computer-readable storage medium having instructions thereon that, when executed by a processing system, perform a method, the method comprising:
generating a directed acyclic graph comprising vertices, each of which are nested in a statement-level transaction having a statement-level identifier, and each of which include at least one task (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component);
generating a vertex-level nested identifier, respectively, of a set of the vertices scheduled for parallel processing and of ones of the vertices scheduled for individual processing (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and
 a task-level nested identifier, respectively, for each task nested in each of the vertices (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component); and 
distributing, to the plurality of compute nodes, portions of the at least one task of the vertices causing an initiation of execution of the distributed portions at the plurality of compute nodes (see Stanfill, paragraph [0010], where a method includes … executing a program specified by the graph-based program specification; see also paragraph [0056], where the computation platform 150 is made up of a number of computing nodes 152 (e.g., individual server computers that provide both distributed computation resources and distributed storage resources)) according to data visibility rules for the data that are based at least on the statement-level identifier, each respective vertex-level identifier, and each respective task-level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill as applied to Claims 1, 8, and 15 above, and further in view of Lee (PG Pub. No. 2020/0034373 A1).
Regarding Claim 2, Stanfill discloses the system of Claim 1, wherein, according to the data visibility rules:
vertex-level visibility of the data is allowed for first data portions modified by the statement-level transaction, for second data portions of the data modified by another statement-level transaction having an older statement-level identifier than the statement- level identifier, and for third data portions of the data modified by a task of the vertices having an older vertex-level nested identifier than the vertex-level nested identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
task-level visibility of the data is allowed for any data portion which has corresponding vertex-level visibility for a vertex in which a task is included, and is blocked for fourth data portions of the data modified by other tasks also included in the vertex (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Stanfill does not disclose rows of the data identified in an abort list have blocked visibility.  Lee discloses rows of the data identified in an abort list have blocked visibility (see Lee, paragraph [0110], where algorithm 1 visibility decision algorithm: check if a record version V should be visible to snapshot S or not … 8: else if V’s status is aborted then return FALSE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 3, Stanfill in view of Lee discloses the system of Claim 2, further comprising:
Stanfill does not disclose:
a transaction manager node and a control node;
the transaction manager node configured to generate a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node; and
the control node being configured to receive the root transaction start identifier from the transaction manager node;
generate respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction;
Initiate the statement-level transaction; and
provide the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor wherein, further according to the data visibility rules statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed.
The combination of Stanfill and Lee discloses:
a transaction manager node and a control node (see Lee, paragraph [0049], where database node 140 has the role of a coordinator node; see also paragraph [0069], where the version timestamp is derived from a global transaction token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 140 of FIG. 1));
the transaction manager node configured to generate a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
the control node being configured to: receive the root transaction start identifier from the transaction manager node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
generate respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); 
initiate the statement-level transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
provide the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); wherein, further according to the data visibility rules statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 6, Stanfill in view of Lee discloses the system of Claim 1, further comprising a transaction manager node that is configured to:
generate a root transaction start identifier of a root transaction, associated with the data of the dataset, under which the statement-level transaction having the statement-level identifier is nested (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
wherein each of the plurality of compute nodes are configured to locally commit individual task-level modifications to the data, having associated task-level nested identifiers, made by ones of the portions of the at least one task that complete successfully thereat, said locally commit individual task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
wherein the distributed query processor is configured to locally commit each of the task-level modifications to the data, as associated with a corresponding vertex-level nested identifier of a vertex of the vertices under which the ones of the portions of the at least one task are performed based on successful completion thereof, said locally commit each of the task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task), and initiate distributed performance at the plurality of compute nodes of next portions of at least one next task in a next vertex of the vertices that depends from the vertex and that has another corresponding vertex-level nested identifier that is newer than the corresponding vertex-level nested identifier of the vertex (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component).
Regarding Claim 9, Stanfill discloses the method of Claim 8, wherein, according to the data visibility rules:
vertex-level visibility of the data is allowed for first data portions modified by the statement-level transaction, for second data portions of the data modified by another statement-level transaction having an older statement-level identifier than the statement- level identifier, and for third data portions of the data modified by a task of the vertices having an older vertex-level nested identifier than the vertex-level nested identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
task-level visibility of the data is allowed for any data portion which has corresponding vertex-level visibility for a vertex in which a task is included, and is blocked for fourth data portions of the data modified by other tasks also included in the vertex (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Stanfill does not disclose rows of the data identified in an abort list have blocked visibility.  Lee discloses rows of the data identified in an abort list have blocked visibility (see Lee, paragraph [0110], where algorithm 1 visibility decision algorithm: check if a record version V should be visible to snapshot S or not … 8: else if V’s status is aborted then return FALSE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 10, Stanfill in view of Lee discloses the method of Claim 9, further comprising:
Stanfill does not disclose:
the system includes a transaction manager node and a control node;
generating, by the transaction manager node, a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node; and
receiving, by the control node the root transaction start identifier from the transaction manager node;
generating, by the control node, respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction;
initiating, by the control node, the statement-level transaction; and
providing, by the control node the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor wherein, further according to the data visibility rules statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed.
The combination of Stanfill and Lee discloses:
the system includes a transaction manager node and a control node (see Lee, paragraph [0049], where database node 140 has the role of a coordinator node; see also paragraph [0069], where the version timestamp is derived from a global transaction token, such as a transaction commit timestamp, maintained by a central transaction manager (which may be, for example, the coordinator node 140 of FIG. 1));
generating, by the transaction manager node, a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
receiving, by the control node, the root transaction start identifier from the transaction manager node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
generating, by the control node, respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); 
initiating, by the control node, the statement-level transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
providing, by the control node, the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); wherein, further according to the data visibility rules statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 6, Stanfill in view of Lee discloses the method of Claim 8, further comprising a transaction manager node, the method further comprising:
generating, by the transaction manager node, a root transaction start identifier of a root transaction, associated with the data of the dataset, under which the statement-level transaction having the statement-level identifier is nested (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
locally committing, by each of the plurality of compute nodes, individual task-level modifications to the data, having associated task-level nested identifiers, made by ones of the portions of the at least one task that complete successfully thereat, said locally commit individual task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
locally committing, by the distributed query processor, each of the task-level modifications to the data, as associated with a corresponding vertex-level nested identifier of a vertex of the vertices under which the ones of the portions of the at least one task are performed based on successful completion thereof, said locally commit each of the task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task), and initiate distributed performance at the plurality of compute nodes of next portions of at least one next task in a next vertex of the vertices that depends from the vertex and that has another corresponding vertex-level nested identifier that is newer than the corresponding vertex-level nested identifier of the vertex (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component).
Regarding Claim 16, Stanfill discloses the computer-readable storage medium of Claim 15, wherein, according to the data visibility rules:
vertex-level visibility of the data is allowed for first data portions modified by the statement-level transaction, for second data portions of the data modified by another statement-level transaction having an older statement-level identifier than the statement- level identifier, and for third data portions of the data modified by a task of the vertices having an older vertex-level nested identifier than the vertex-level nested identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
task-level visibility of the data is allowed for any data portion which has corresponding vertex-level visibility for a vertex in which a task is included, and is blocked for fourth data portions of the data modified by other tasks also included in the vertex (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Stanfill does not disclose rows of the data identified in an abort list have blocked visibility.  Lee discloses rows of the data identified in an abort list have blocked visibility (see Lee, paragraph [0110], where algorithm 1 visibility decision algorithm: check if a record version V should be visible to snapshot S or not … 8: else if V’s status is aborted then return FALSE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 17, Stanfill in view of Lee discloses the computer-readable storage medium of Claim 16, further comprising:
Stanfill does not disclose:
generating a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node; and
receiving the root transaction start identifier from the transaction manager node;
generating respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction;
initiating the statement-level transaction; and
providing the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor wherein, wherein, further according to the data visibility rules, statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed.
The combination of Stanfill and Lee discloses:
generating a root transaction start identifier of a root transaction, associated with the data of the dataset, that is received and initiated by the control node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
receiving the root transaction start identifier from the transaction manager node (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
generating respective statement-level nested identifiers, comprising the statement-level nested identifier, of one or more statement-level transactions, comprising the statement level transaction, determined to be nested in the root transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); 
initiating the statement-level transaction (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
providing the root transaction start identifier, the statement-level nested identifier, and the statement-level transaction to the distributed query processor (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); wherein, further according to the data visibility rules statement-level transaction visibility of the data is allowed for fifth data portions of the data modified by the root transaction and blocked for other root transaction data portions of other root transactions that are active, and is allowed for the second data portions, wherein statement level transactions nested in the root transaction start identifier are sequentially executed (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Regarding Claim 20, Stanfill in view of Lee discloses the computer-readable storage medium of Claim 15, wherein the method further comprises:
generating a root transaction start identifier of a root transaction, associated with the data of the dataset, under which the statement-level transaction having the statement-level identifier is nested (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570);
locally committing individual task-level modifications to the data, having associated task-level nested identifiers, made by ones of the portions of the at least one task that complete successfully thereat, said locally commit individual task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task); and
locally committing each of the task-level modifications to the data, as associated with a corresponding vertex-level nested identifier of a vertex of the vertices under which the ones of the portions of the at least one task are performed based on successful completion thereof, said locally commit each of the task-level modifications being performed independently of communications with the transaction manager node (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task), and initiate distributed performance at the plurality of compute nodes of next portions of at least one next task in a next vertex of the vertices that depends from the vertex and that has another corresponding vertex-level nested identifier that is newer than the corresponding vertex-level nested identifier of the vertex (see Stanfill, paragraph [0142], where global mapping based assignment algorithm leverages the fact that data processing graphs are constrained to be directed acyclic graphs. Directed acyclic graphs can be processed using a topological sorted order, ensuring that each component of the graph is only processed after all of the components immediately upstream of the component have been processed. Since all of the components immediately upstream of the component are known to have been processed, the ID string for the component can be determined by choosing the ID string of the most deeply nested (in the execution set hierarchy) component that is directly upstream from the component).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill as applied to Claims 1, 8, and 15 above, and further in view of Schabenberger (PG Pub. No. 2012/0124100 A1).
Regarding Claim 4, Stanfill discloses the system of Claim 1, wherein the distributed query processor is configured to:
Stanfill does not disclose:
determine that a failure has occurred that causes a task abort;
provide an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node;
initialize a retry of one or more tasks of a vertex that includes to generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks; and
redistribute, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.
Lee discloses:
determine that a failure has occurred that causes a task abort (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted);
provide an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node); and
initialize a retry of one or more tasks of a vertex (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted) that includes to: generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Stanfill in view of Lee does not disclose redistribute, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.  The combination of Stanfill, Lee, and Schabenberger discloses redistribute, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes (see Schabenberger, paragraph [0045], where Depicted at FIG. 16 are example steps for recovery from a node failure. The client node GESC detects a failure in the grid-based computing environment (step 500). At step 502, the client node GESC instructs the control node GESC to reinitiate the data analysis. At step 504, the control node GESC issues a new SQL query to the control node DBMS. If there is a failed node, the DBMS causes the data that resided on the failed node to be replaced by its replicate copy that resides on one or more non-failed nodes. The data previously provided to the GESC at the failed node is provided by a worker UDF to the GESC at a different node (step 506)) according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill and Lee with Schabenberger for the benefit of redistributing failed execution data from a failed node to a non-failed node (see Schabenberger, paragraph [0045]).
Regarding Claim 11, Stanfill discloses the method of Claim 8, wherein the distributed query processor is configured to:
Stanfill does not disclose:
determining, by the distributed query processor, that a failure has occurred that causes a task abort;
providing, by the distributed query processor, an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node;
initializing, by the distributed query processor, a retry of one or more tasks of a vertex that includes to generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks; and
redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.
Lee discloses:
determining, by the distributed query processor, that a failure has occurred that causes a task abort (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted);
providing, by the distributed query processor, an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node); and
initializing, by the distributed query processor, a retry of one or more tasks of a vertex (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted) that includes to: generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Stanfill in view of Lee does not disclose redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.  The combination of Stanfill, Lee, and Schabenberger discloses redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes (see Schabenberger, paragraph [0045], where Depicted at FIG. 16 are example steps for recovery from a node failure. The client node GESC detects a failure in the grid-based computing environment (step 500). At step 502, the client node GESC instructs the control node GESC to reinitiate the data analysis. At step 504, the control node GESC issues a new SQL query to the control node DBMS. If there is a failed node, the DBMS causes the data that resided on the failed node to be replaced by its replicate copy that resides on one or more non-failed nodes. The data previously provided to the GESC at the failed node is provided by a worker UDF to the GESC at a different node (step 506)) according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill and Lee with Schabenberger for the benefit of redistributing failed execution data from a failed node to a non-failed node (see Schabenberger, paragraph [0045]).
Regarding Claim 18, Stanfill discloses the computer-readable storage medium of Claim 15, wherein the method further comprises:
Stanfill does not disclose:
determining that a failure has occurred that causes a task abort;
providing an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node;
initializing a retry of one or more tasks of a vertex that includes to generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks; and
redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.
Lee discloses:
determining that a failure has occurred that causes a task abort (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted);
providing an abort communication to the transaction manager node causing the inclusion of modified data associated with the task abort and the respective vertex-level nested identifier associated with the task abort in an abort list that is synchronized with the transaction manager node (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node); and
initializing a retry of one or more tasks of a vertex (see Lee, paragraph [0108], where if node 620 fails while the query is executed in the scenario of Fig. 6, then the query is automatically aborted as the node 620 is restarted) that includes to: generate an updated vertex-level nested identifier for the vertex, generate an updated task-level nested identifier, respectively, for the one or more tasks (see Lee, paragraph [0108], where case can be detected by maintaining a per-node watermark at each worker node 720, 730, which is incremented whenever the corresponding worker node 720, 730 is restarted. In a specific example, the watermark is a token, such as an integer. After a worker node is restarted, its watermark value is also cached at the coordinator node 710, and then the set of available per-node watermark values are transmitted jointly to a global query when the query gets the global STS value from the coordinator node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Lee for the benefit of providing a coordinator node to facilitate distributed transaction processing to worker nodes (see Lee, Abstract).
Stanfill in view of Lee does not disclose redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier.  The combination of Stanfill, Lee, and Schabenberger discloses redistributing, to the plurality of compute nodes, portions of the one or more tasks associated with the task failure causing an initiation of execution of the redistributed portions of the one or more tasks at the plurality of compute nodes (see Schabenberger, paragraph [0045], where Depicted at FIG. 16 are example steps for recovery from a node failure. The client node GESC detects a failure in the grid-based computing environment (step 500). At step 502, the client node GESC instructs the control node GESC to reinitiate the data analysis. At step 504, the control node GESC issues a new SQL query to the control node DBMS. If there is a failed node, the DBMS causes the data that resided on the failed node to be replaced by its replicate copy that resides on one or more non-failed nodes. The data previously provided to the GESC at the failed node is provided by a worker UDF to the GESC at a different node (step 506)) according to the data visibility rules and based at least on the statement-level identifier, the updated vertex-level identifier, and each respective updated task- level identifier (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill and Lee with Schabenberger for the benefit of redistributing failed execution data from a failed node to a non-failed node (see Schabenberger, paragraph [0045]).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill, Lee, and Schabenberger as applied to Claims 4, 11, and 18 above, and further in view of Mizrakhi (PG Pub. No. 2020/0218823 A1).
Regarding Claim 5, Stanfill in view of Lee and Schabenberger discloses the system of Claim 4, wherein:
Stanfill does not disclose roll back, prior to said initialize the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit.  Mizrakhi discloses roll back, prior to said initialize the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit (see Mizrakhi, paragraph [0008], where step a) may solve the primary, after creating the save point in step a) the primary creating a nested save point that enables rollback of a transaction, and releasing the save point if the transaction is carried out successfully).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Mizrakhi for the benefit of rolling back nested transactions (see Mizrakhi, paragraph [0008]).
Regarding Claim 12, Stanfill in view of Lee and Schabenberger discloses the method of Claim 11, wherein:
Stanfill does not disclose rolling back, by the distributed query processor, prior to said initializing the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit.  Mizrakhi discloses rolling back, by the distributed query processor, prior to said initializing the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit (see Mizrakhi, paragraph [0008], where step a) may solve the primary, after creating the save point in step a) the primary creating a nested save point that enables rollback of a transaction, and releasing the save point if the transaction is carried out successfully).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Mizrakhi for the benefit of rolling back nested transactions (see Mizrakhi, paragraph [0008]).
Regarding Claim 19, Stanfill in view of Lee and Schabenberger discloses the computer-readable storage medium of Claim 18, wherein:
Stanfill does not disclose rolling back, by the distributed query processor, prior to said initializing the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit.  Mizrakhi discloses rolling back, by the distributed query processor, prior to said initializing the retry, each task nested in the vertex that completed successfully and was locally committed, and each task nested in the vertex for which a local write was performed without a local commit (see Mizrakhi, paragraph [0008], where step a) may solve the primary, after creating the save point in step a) the primary creating a nested save point that enables rollback of a transaction, and releasing the save point if the transaction is carried out successfully).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Mizrakhi for the benefit of rolling back nested transactions (see Mizrakhi, paragraph [0008]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfill as applied to Claims 1, 8, and 15 above, and further in view of Bedadala (PG Pub. No. 2021/0034571 A1).
Regarding Claim 7, Stanfill discloses the system of Claim 1, further comprising a transaction manager node that is configured to:
generate a root transaction start identifier of a root transaction, associated with the data of the dataset, under which the statement-level transaction having the statement-level identifier is nested (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
wherein the data visibility rules are enforced in the system for nested transaction levels based at least on a comparison of the stored versions with at least one of the transaction identifiers (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Stanfill does not disclose:
the root transaction start identifier being based on a value of a system counter; and
wherein values of statement-level identifiers, values of vertex-level identifiers, and values of task-level identifiers comprise transaction identifiers, are uniquely generated under their respective parent identifiers based on counters therefor, and are stored in corresponding rows of the data as stored versions in response to local commits.
The combination of Stanfill and Bedadala discloses:
the root transaction start identifier being based on a value of a system counter (see Bedadala, paragraph [0314], where some embodiments, the data agent 142 may assign another identifier to the job that is associated with the job identifier. For example, the data agent 142 may assign a sub-identifier or a set of nested identifiers to each job that is associated with the job identifier previously provided by the storage manager 140); and
wherein values of statement-level identifiers, values of vertex-level identifiers, and values of task-level identifiers comprise transaction identifiers, are uniquely generated under their respective parent identifiers (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570) based on counters therefor, and are stored in corresponding rows of the data as stored versions in response to local commits (see Bedadala, paragraph [0314], where some embodiments, the data agent 142 may assign another identifier to the job that is associated with the job identifier. For example, the data agent 142 may assign a sub-identifier or a set of nested identifiers to each job that is associated with the job identifier previously provided by the storage manager 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Bedadala for the benefit of generating a transaction log index in a distributed backup system (see Bedadala, Abstract, paragraph [0007]).
Regarding Claim 14, Stanfill discloses the method of Claim 8, wherein the system further includes a transaction manager node, the method further comprising:
generating, by the transaction manager node, a root transaction start identifier of a root transaction, associated with the data of the dataset, under which the statement-level transaction having the statement-level identifier is nested (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570); and
wherein the data visibility rules are enforced in the system for nested transaction levels based at least on a comparison of the stored versions with at least one of the transaction identifiers (see Stanfill, paragraph [0266], where data table may also be accessed by a task implementing a transaction such that modifications of the data table are maintained so as not to be visible outside a task until those modifications are committed explicitly by a task).
Stanfill does not disclose:
the root transaction start identifier being based on a value of a system counter; and
wherein values of statement-level identifiers, values of vertex-level identifiers, and values of task-level identifiers comprise transaction identifiers, are uniquely generated under their respective parent identifiers based on counters therefor, and are stored in corresponding rows of the data as stored versions in response to local commits.
The combination of Stanfill and Bedadala discloses:
the root transaction start identifier being based on a value of a system counter (see Bedadala, paragraph [0314], where some embodiments, the data agent 142 may assign another identifier to the job that is associated with the job identifier. For example, the data agent 142 may assign a sub-identifier or a set of nested identifiers to each job that is associated with the job identifier previously provided by the storage manager 140); and
wherein values of statement-level identifiers, values of vertex-level identifiers, and values of task-level identifiers comprise transaction identifiers, are uniquely generated under their respective parent identifiers (see Stanfill, Fig. 6, paragraph [0140], where each unique ID string represents a unique execution set in the execution set hierarchy. Those components with the ID string ‘0’ are grouped into the Root, “Level 0” execution set 551 in the execution hierarchy. Those components with the ID string ‘0/1’ are grouped into the “Level 1” execution set 670, which is nested within the root execution set 651 (where ‘0/1’ can be read as execution set 1 nested within execution set 0). Those components with the ID string ‘0/1/2’ are grouped into a “Level 2” execution set 572, which is nested within both the Root, “Level 0” execution set 551 and the “Level 1” execution set 570) based on counters therefor, and are stored in corresponding rows of the data as stored versions in response to local commits (see Bedadala, paragraph [0314], where some embodiments, the data agent 142 may assign another identifier to the job that is associated with the job identifier. For example, the data agent 142 may assign a sub-identifier or a set of nested identifiers to each job that is associated with the job identifier previously provided by the storage manager 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Stanfill with Bedadala for the benefit of generating a transaction log index in a distributed backup system (see Bedadala, Abstract, paragraph [0007]).
Response to Arguments
Applicant’s Arguments, filed October 12, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 8 of Applicant’s Remarks that Stanfill does not disclose all of the elements of Independent Claim 1 and equivalent Independent Claims 8 and 15.  Specifically, Applicant argues that Stanfill does not disclose “data visibility rules for the data that are based at least on the statement-level identifier, each respective vertex-level identifier, and each respective task-level identifier.”  The Examiner respectfully disagrees.
Applicant argues that Stanfill cannot disclose nested versioning based on identifiers because Stanfill discloses the use of locks until the nested transaction is complete.  However, Stanfill also discloses “more complex approaches involving multiple versions of rows, may be implemented to provide greater potential concurrency than may be provided solely using locks” (see Stanfill, paragraph [0266]).  For at least these reasons, it is the position of the Examiner that Stanfill discloses nested versioning based on nested identifiers, and thus contemplates “data visibility rules for the data that are based at least on the statement-level identifier, each respective vertex-level identifier, and each respective task-level identifier.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161